434 F.2d 1037
Ernest A. HINGLE, Plaintiff-Appellant,v.Chalin O. PEREZ et al., Defendants-Appellees.
No. 29932 Summary Calendar.**Rule 18, 5th Cir.; See Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5th Cir., 1970,

431 F.2d 409, PartI.
United States Court of Appeals, Fifth Circuit.
Nov. 4, 1970.
Benjamin E. Smith, of Smith & Scheuermann, New Orleans, La., for appellant.
Sidney W. Provensal, Jr., Marcel Livaudais Jr., of Provensal & Fitzmaurice, New Orleans, La., for appellees.
Appeal from the United States District Court for the Eastern District of Louisiana at New Orleans; Alvin B. Rubin, Judge.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
We affirm on the opinion of the District Court.  Hingle v. Perez, 312 F.Supp. 127 (E.D.La.1970).


2
Affirmed.